DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites a delivery part comprising a needle which is rigidly attached to the delivery part. It is unclear how the delivery part (needle) can be attached to itself. For purposes of examination the claim is interpreted as requiring a needle. Amendment to the claim to indicated how or where it is attached would be needed to clarify the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-8, 17-23,  31-36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Valk et al. (US 2012/0179132 A1) in view of Siposs et al. (US 4,435,173).

With regard to claim 1, Valk discloses A hand held apparatus (Fig. 3) for delivering a substance to an animal, the apparatus including: a removable delivery section (generally at 30) including a delivery arrangement adapted to deliver the substance to the animal through a delivery part ([0036], delivery apparatus that is connected at the end of the syringe, generally a tubing or other that is connected to the luer end of the syringe), the delivery part being in contact with the animal during delivery (38/40; [0036]); and a hand-held frame (18) comprising a drive section (56/58) including a drive arrangement adapted to actuate the delivery arrangement in a coupled condition in which the removable delivery section is coupled to the drive section (at 60/45); the hand held frame comprising a grip section configured to be held in one hand of an operator (the device 16 would be capable of being held by a hand of the user) and a trigger (52, the buttons on the device are used to initiate the drive member of the device); a substance reservoir (68c), wherein the delivery section includes an electronic device (Fig. 11; electrical contacts  on 48; [0070]) adapted to communicate with a control system (14) associated with at least the 
However, Valk does not teach a removable delivery section having two one-way valves. 
Siposs teaches a similar device having a control pumping mechanism (12, fig. 1) to which a syringe or removable delivery section is attached (14) and a substance reservoir (24), where the removable delivery section further includes a first one way valve (26) arranged to allow the substance to flow from the substance reservoir into a main delivery  conduit (see portion directly attached to distal end of syringe 16 and within the body of 12) and a second one way valve (27) located at a distal end (see Fig below showing the section comprising the removable delivery section, the second valve is located at the distal end) arranged to allow the substance to flow from the main delivery conduit to the delivery part (20 and 22). Siposs also teaches a hand held frame comprising a grip section configured to be held in one hand of an operator (10 could be considered a grip section and the device could be capable of being held by a single user’s hand) and a trigger (Fig. 2, element 88, that is a switch for actuating the device using the finger of the hand of the operator). 

    PNG
    media_image1.png
    536
    579
    media_image1.png
    Greyscale

Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery section of Valk to include the two valves as taught by Siposs for the purpose of preventing fluid from returning to the reservoir when it is being delivered to the delivery site (Col 4, lines 1-23).
	
With regard to claim 2,Valk discloses wherein the electronic device is configurable to store at least one of configuration information and substance type information (the contacts provide a signal to indicate the correct container is attached as well as the contents of the container are acceptable; Fig. 12 flow chart; Alternate embodiments as shown by flow chart in Fig. 14 also teach the same limitations without the needle for physical geometries but solely based on sensor information).
With regard to claim 4,Valk discloses wherein the control system includes a processor (204) carried by at least one of the drive section and an external computing device (14), the processor being configurable to read the at least one of configuration information and substance type information thereby enabling the drive section, in association with the control system, to identify and operate the delivery section ([0082], [0083]).
With regard to claim 5, Valk discloses wherein the control system includes a processor (204) carried the drive section (as shown in Fig. 3), the processor being configurable to read the at least one of configuration information and substance type information thereby enabling the drive section to identify and operate the delivery section ([0082], [0083]).
claim 6, Valk discloses wherein the delivery section and drive section include corresponding electrical terminals arranged to electrically communicate (fig. 11, element 82; [0070]) memory (80 and 200, 202) of the electronic device with the processor carried by the drive section.
With regard to claim 7, Valk discloses wherein the delivery arrangement includes a substance plunger (36) and the drive arrangement includes a driving part (58) adapted to move the substance plunger in the coupled condition.
With regard to claim 8, Valk discloses wherein the delivery arrangement includes a delivery coupling part (45) coupled to the substance plunger and the drive arrangement includes a drive coupling part (60) coupled to the driving part (58), wherein the delivery coupling part and drive coupling part are arranged to be releasably coupled in the coupled condition such that movement of the driving part causes like-wise movement of the substance plunger ([0047]).
With regard to claim 17, Valk discloses A system for delivering a dose of a substance to an animal, the system including: an interchangeable delivery section (generally at 30)  including a delivery arrangement (32) adapted to deliver the substance to the animal and an electronic device ([0070], contacts on the delivery syringe that connect with element 82), a drive section (generally at 56/58) including a drive arrangement adapted to actuate the delivery arrangement in a coupled condition in which the interchangeable delivery section is coupled to the drive section (38/40; [0036]), the hand held frame comprising a grip section configured to be held in one hand of an operator (the device 16 would be capable of being held by a hand of the user) and a trigger (52, the buttons on the device are used to initiate the drive member of the device); and a control system (14) adapted to communicate with the electronic device and selectively operate the drive arrangement in the coupled condition, the electronic device being readable by the control system so as to enable the control system to identify and operate the interchangeable delivery section ([0070]).
However, Valk does not teach a removable delivery section having two one-way valves. 
Siposs teaches a similar device having a control pumping mechanism (12, fig. 1) to which a syringe or removable delivery section is attached (14) and a substance reservoir (24), where the removable delivery section further includes a first one way valve (26) arranged to allow the substance to flow from the substance reservoir into a main delivery  conduit (see portion directly attached to distal end of syringe 16 and within the body of 12) and a second one way valve (27) located at a distal end (see Fig below showing the section comprising the removable delivery section, the second valve is located at the distal end)  arranged to allow the substance to flow from the main delivery conduit to the delivery part (20 and 22). Siposs also teaches a hand held frame comprising a grip section configured to be held in one hand of an operator (10 could be considered a grip section and the device could be capable of being held by a single user’s hand) and a trigger (Fig. 2, element 88, that is a switch for actuating the device using the finger of the hand of the operator).


With regard to claim 18, Valk discloses wherein the electronic device is configurable to store at least one of configuration information and substance type information (the contacts provide a signal to indicate the correct container is attached as well as the contents of the container are acceptable; Fig. 12 flow chart; Alternate embodiments as shown by flow chart in Fig. 14 also teach the same limitations without the needle for physical geometries but solely based on sensor information).
With regard to claim 19,Valk discloses wherein the electronic identifier ([0070]) includes memory (200/202) configurable to store data readable by the control system to determine if the delivery section is in one of a substance configured state (Fig. 12, at block 132) and a non- substance configured state (at block 116).
With regard to claim 20, Valk discloses wherein, in the substance non- configured state, the system is adapted to receive selected substance type data (Fig. 12, element 132) and determine if the selected substance type data and the delivery section are in one of a medication compatible state and a medication incompatible state (see the “yes” or “no” operators which either determines if there is compatibility or not for the contents in the container).
With regard to claim 21, Valk discloses wherein, in the medication compatible state, the control system is configured to write substance type data indicative of Page 6 of 9the selected substance to the electronic device carried by the delivery section thereby configuring the delivery section to the substance configured state ( Fig. 12, box 132 determines whether the device can be placed a substance compatible state; see the “yes” or “no” operators which either determines if there is compatibility or not for the contents in the container).
With regard to claim 22, Valk discloses wherein the control system is configured to receive substance type selection data and wherein the delivery information includes delivery substance type data associated with the interchangeable delivery section, wherein the control system is configured to 
With regard to claim 23, Valk discloses wherein the control system is configured to receive substance type selection data and wherein the delivery information includes delivery section type data indicating the type of coupled interchangeable delivery section, wherein the control system is configured to determine if the substance type selection data and delivery section type data represent a compatible combination, and restrict operation of the system if the combination is not compatible (see at Fig. 12, boxes 106, 114).
With regard to claim 31 and 33, Valk discloses said hand held frame comprising a trigger (52, keys on the keyboard are used to activate the device and start actuation of the drive section; [0046]).
With regard to claim 32 and 34, Valk discloses said trigger comprising a finger-operated trigger button (the keyboard buttons are all finger operated and designed to be pushed by the finger of a user).
With regard to claim 35, Valk discloses the claimed invention except for explicitly disclosing the components of the delivery part. 
Siposs teaches the delivery part comprising a needle (22), the needle being rigidly attached to the delivery part (as noted in the 112 rejection above, the delivery part, comprising a needle would nessearily be rigidly attached to itself, the delivery part). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery part of Valk to include the needle as taught by Siposs for the purpose of providing a means of delivering the medication to the animal (Col 3, line 67-Col 4, line 23).
With regard to claim 36, Valk discloses the claimed invention except for explicitly disclosing the components of the delivery part. 
Siposs teaches the delivery part comprising a drenching tube (20).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery part of Valk to include a drenching tube as taught by Siposs for the purpose of providing a means of delivering the medication to the animal (Col 3, line 67-Col 4, line 23).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valk et al. (US 2012/0179132 A1) in view of Siposs et al. (US 4,435,173) and in further view of Trocki et al. (US 2004/0133161 A1).
With regard to claim 9, Valk discloses wherein the delivery arrangement includes a substance reservoir (32), and wherein the drive arrangement includes a driving part  (58) adapted to couple with the substance plunger (36) in the coupled condition so as to move the substance plunger thereby moving the substance reservoir between an expanded state, in which the substance is locatable within the substance reservoir, and a contracted state in which the substance is at least partially expellable from the substance reservoir ([0047]).
However, Valk/Siposs does not explicitly disclose a piston. 
Trocki teaches a similar device (Fig. 1) having a syringe (12) connected to a drive (20). The syringe portion having a reservoir (32), a piston (38) connected with a plunger drive (40) for delivering the substance out of the reservoir from an expanded state to a contracted state ([0208]).
.

Response to Arguments

Applicant’s arguments with respect to claims 1-2, 4-9, 17-23 have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection. Valk in view of Siposs teach the amended claims including the hand held frame having a grip section configured to be held in one hand of an operator and a trigger (buttons on both Valk and Siposs can be considered the trigger). The frames of both Valk and Siposs can be configured to be held by one hand (the device is capable of be held by a single hand. Further the second way valve as show in the Fig above is located at a distal end of the removable delivery section. If the hand held frame is further defined, it may overcome the current rejection. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783